The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 4 are presented for examination.
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on March 4, 2022 has been entered.
Claims 1 and 4 remain pending and under examination. Claim 1 is amended. 
Applicant’s arguments, filed March 4, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
For clarity of the record, Applicant is advised that the instantly claimed compound (S)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl-1,4-homopiperazine is also known as 4-fluoro-5-[[(2S)-2-methyl-1,4-diazepan-1-yl]sulfonyl]isoquinoline, or ripasudil, as evidenced by Sawai (U.S. Patent No. 9,616,069 B2; col.1, l.18-21, col.1, l.60-63, already of record). Accordingly, reference to any one of these terms will be understood to constitute an explicit reference to the compound of Applicant’s instant claims. 

1.	Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Arita et al. (“ROCK as a Therapeutic Target of Diabetic Retinopathy”, Journal of Ophthalmology, 2010; Article ID 175163) in view of Hidaka et al. (U.S. Patent Application Publication No. 2008/0064681 A1; 2008), citing to Sawai (U.S. Patent No. 9,616,069 B2; 2017), each already of record, for the reasons of record set forth at p.2-6 of the previous Office Action dated November 10, 2021, of which said reasons are herein incorporated by reference.
Newly amended claim 1 now recites the administration of “an effective amount of (S)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl-1,4-homopiperazine” in order to “treat the diabetic retinopathy” in a subject that suffers from diabetic retinopathy.
Arita et al. teaches that elected activity of the Rho/ROCK pathway was known to be involved in the pathogenesis of diabetic microvascular damage, proliferative vitreoretinopathy, and retinal neovascularization, and further experimentally demonstrates that reduction of ROCK activation via intravitreal injection of the selective ROCK inhibitor fasudil significantly decreased retinal leukocyte adhesion in diabetic rats and suppressed endothelial damage, even when leukocytes firmly adhered to the endothelium (Fig.4, p.5; col.1, para.3, p.6; Fig.1(f-i), p.2). 
Hidaka et al. teaches ripasudil (Applicant’s claimed compound (S)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl-1,4-homopiperazine) as a ROCK inhibitor suitable for application to the eye in an eye drop formulation (Ex.1, p.4, para.[0043]; p.13, para.[0115]; Ex.2, p.13, para.[0117]).
Such teachings taken collectively imbue the ordinarily skilled artisan with a reasonable expectation that substituting Hidaka’s ROCK inhibitor ripasudil for Arita’s ROCK inhibitor fasudil would have successfully treated diabetic retinopathy by decreasing retinal leukocyte adhesion that occurs in diabetic retinopathy and was known to be mitigated through reduction of ROCK activation (a property that effectively suppresses endothelial damage in the retina) because each compound was known to function as a ROCK inhibitor. The inherent function of ripasudil as a ROCK inhibitor meets Applicant’s requirement that the ripasudil be administered in “an effective amount” that “treat[s] the diabetic retinopathy” because reduction of ROCK activation (through inhibition) necessarily functions to decrease retinal leukocyte adhesion and suppress endothelial damage in the retina, as taught by Arita et al. – which are clearly effects that are beneficial in the treatment of diabetic retinopathy.

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “[n]one of the cited references teach administering an effective amount of (S)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl-1,4-homopiperazine to a subject who suffers from the diabetic retinopathy” and that such references also do not “suggest such effect of the compound in the claimed, specific application” (Remarks, p.4). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s position that neither Arita et al. nor Hidaka et al. explicitly teaches a method for administering an effective amount of ripasudil to a diabetic retinopathy subject as claimed is unavailing. Applicant is reminded that the instant rejection is set forth under AIA  35 U.S.C. §103, which provides for the rejection of claims that are not identically described under section §102, but where the differences between the art and the claims are such that the differences would have been obvious to the ordinarily skilled artisan. The instant rejection clearly admits that the claimed invention was not identically described in the primary reference to Arita et al. Given this fact, there would be no expectation that Arita et al. — or, for that matter, the secondary reference to Hidaka — individually teaches the claimed invention as a whole. The differences, however, between Arita et al. and the instant claims would have been obvious modifications to the ordinarily skilled artisan in view of the teachings of Hidaka et al. for the reasons already of record. There is no requirement that a single reference teach the entirety of the claimed invention to find prima facie obviousness. Rather, the test for obviousness is what the combined teachings of the prior art would have suggested to the skilled artisan. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
To the extent that Applicant contends the cited references fail to suggest the “effect of the compound in the claimed, specific application”, this argument is also unavailing. Here, Arita et al. establishes the involvement of elevated Rho/ROCK pathway activity in the pathogenesis of diabetic microvascular damage, proliferative vitreoretinopathy, and retinal neovascularization, and further demonstrates through experimental study that reduction of ROCK activation via intravitreal injection of the selective ROCK inhibitor fasudil was effective to significantly decrease retinal leukocyte adhesion in diabetic rats and suppress endothelial damage, even when leukocytes firmly adhered to the endothelium (Fig.4, p.5; col.1, para.3, p.6; Fig.1(f-i), p.2). Such teachings provide the ordinarily skilled artisan with a reasonable expectation of success that administration of another known ROCK inhibitor – in this case, Hidaka’s ROCK inhibitor ripasudil – would have also exerted substantially similar therapeutic effects in the treatment of diabetic retinopathy through mitigation of ROCK activation. These collective teachings establish why one of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in treating diabetic retinopathy as instantly claimed via administering a therapeutically effective amount of ripasudil to a diabetic retinopathy subject. 
Applicant argues that “as proved by the Applicants’ experimentation (Example 1), the claimed compound shows very strong effects in suppressing the growth of the ischemic retinal areas (non-perfused areas) and neovascular areas in diabetic retinopathy models” using 0.4% and 0.8% solutions (Remarks, p.4). Applicant urges that “fasudil has no effect in the reduction of the ischemic retinal area, as shown in Applicants’ Figs.4 and 5” (Remarks, p.4). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Allegations of unexpected results must be supported by relying upon factual evidence establishing “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance". MPEP §716.02(b)(I) (quoting Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). To establish unexpected results, the claimed subject matter must be compared with the closest prior art to be effective to rebut a prima facie case of obviousness. MPEP §716.02(e) (see also In re Burckel, 592 F.2d 1175, 201 USPQ 67) (CCPA 1979)). To be of probative value, any objective evidence should be supported by actual proof. MPEP §716.01(c). Importantly, any objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP §716.02(d). Also, Applicant, not the Office, has the burden of explaining any data provided as evidence of nonobviousness and unexpected results. MPEP §716.02(b). See also Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
The data of Applicant’s Ex.1 of the as-filed specification demonstrates an unexpectedly greater effect of instantly claimed ripasudil in the reduction of ischemic retinal areas (indicative of non-perfused areas) and neovascular areas in a mouse model of diabetic retinopathy when used as a 0.4% ocular instillation, as compared to closest prior art fasudil in the same 0.4% concentration.
However, Applicant’s extrapolation of these findings to all other possible concentrations of ripasudil (as claim 1 is directed to any “effective amount” to treat the diabetic retinopathy and is not limited to a specific effect or amount thereof) by asserting that the 0.8% ocular instillation of ripasudil was also effective in the reduction of ischemic retinal areas and neovascular areas to a greater extent than the 0.4% ocular instillation of fasudil is faulty. Applicant fails to demonstrate the expected effects of the closest prior art fasudil at this same 0.8% concentration for comparison with 0.8% ripasudil. Rather than provide a comparison of 0.8% claimed ripasudil with 0.8% prior art fasudil, Applicant instead proffers a comparison of 0.8% ripasudil with 0.4% fasudil, and attributes the observed difference in activity simply to the compound itself - not the actual quantity thereof. This is not a proper scientifically controlled comparison. Applicant must compare like quantities of the two different compounds to demonstrate that an unexpectedly greater effect would have been preserved using 0.8% ripasudil as compared to 0.8% prior art fasudil. A comparison of a two-fold greater concentration of 0.8% ripasudil to 0.4% prior art fasudil is unavailing because the quantity of ripasudil was twice that of fasudil (and, thus, expected to reasonably provide greater effect) and there is no evidence of record that a like 0.8% quantity of fasudil also “shows no effect” in parameters relevant to the treatment of diabetic retinopathy as the 0.4% concentration of fasudil tested by Applicant. Accordingly, Applicant fails to proffer evidentiary proof demonstrating that such unexpected activity of ripasudil observed at the 0.4% concentration would be preserved as compared to fasudil when used in this higher concentration.
In any event, Applicant’s data probative of nonobviousness is limited to this 0.4% comparison between the closest prior art fasudil and claimed ripasudil. Such specific quantity fails to support Applicant’s broadly recited method of claims 1 and 4, which place no limitation on the quantity or effect of ripasudil to be administered. Just as a single point in space fails to define a line, Applicant’s provision of a single comparison of one quantity (in this case, 0.4%) of ripasudil with the same quantity of prior art fasudil fails to inform the ordinarily skilled artisan as to whether such unexpected properties would have been preserved using modified amounts thereof, particularly over the entire range of possible amounts circumscribed by the instant claims. Again, any objective evidence of nonobviousness must be commensurate in scope with the claims that the evidence is offered to support. MPEP §716.02(d).
Applicant argues that “the above amendments to claim 1” address the issue of whether the proffered data is commensurate in scope with the instant claims, noting that “the difference in the effectiveness of the claimed compound and the cited prior art compound is significant in the claimed target/application” (Remarks, p.5). Applicant further contends that the comparative data “is sufficient to show the unexpected result that can rebut the rejection” (Remarks, p.5).
The arguments have been fully and carefully considered, but are not found persuasive. 
The data underlying Applicant’s position that there is a “difference in effectiveness” of claimed ripasudil to closest prior art fasudil is limited only to that of Ex.1 of the as-filed specification, which compares 0.4% prior art fasudil with 0.4% and 0.8% claimed ripasudil. While such data demonstrates a significant and unexpected difference with regard to the 0.4% concentration of ripasudil as compared to 0.4% prior art fasudil in the reduction of ischemic retinal areas and neovascular areas, the instant claims are broadly directed to the treatment of diabetic retinopathy via administering ripasudil in “an effective amount” – which is not so limited to the specific quantity established to yield superior and unexpected properties (0.4%) and the specific therapeutic manifestation of this difference (reduction in ischemic retinal areas and neovascular areas). The instant claims, therefore, continue to circumscribe the treatment of diabetic retinopathy using quantities of ripasudil that yield effects that would be reasonably expected to be prima facie obvious from the prior art teachings – in this case, Arita’s teachings demonstrating that ROCK inhibition (such as would be achieved through prior art fasudil or claimed ripasudil) was effective to suppress endothelial damage in the diabetic retina via decreasing retinal leukocyte adhesion therein. As a result, the claimed method as amended again fails to patentably distinguish over the prior art teachings by narrowing the practice of such method to those embodiments for which Applicant has demonstrated an unexpected, unobvious and superior therapeutic effect.
Accordingly, the data again referenced by Applicant at Ex.1 of the as-filed specification is insufficient to establish that Applicant’s claimed ripasudil exhibits unexpected properties over the closest prior art fasudil that also correlate to the full scope of subject matter instantly claimed.
See MPEP §2144(II) (“The weight to be given any objective evidence is made on a case-by-case basis. The mere fact that an applicant has presented evidence does not mean that the evidence is dispositive of the issue of obviousness.”).
For these reasons supra, rejection of claims 1 and 4 is proper. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,376,523 B2, already of record, for the reasons of record set forth at p.7-8 of the previous Office Action dated November 10, 2021, of which said reasons are herein incorporated by reference. 
Newly amended claim 1 now recites the administration of “an effective amount of (S)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl-1,4-homopiperazine” in order to “treat the diabetic retinopathy” in a subject that suffers from diabetic retinopathy.
‘523 recites an aqueous composition of ripasudil (or a salt thereof, or a solvate of ripasudil or the salt thereof) and benzalkonium chloride, wherein the composition does not contain brinzolamide, and the content of benzalkonium chloride is from 0.0002-0.0025 parts by mass, relative to 1 part by mass of ripasudil (patent claims 1, 5-9), wherein the aqueous composition is an eye drop (patent claim 2). ‘523 further recites a method of producing the aqueous composition (patent claims 3-4).
In the ‘523 disclosure, the patentee discloses that the aqueous composition is used for the prevention or treatment of an ocular fundus disease, wherein the ocular fundus disease is further defined as, e.g., diabetic retinopathy (col.10, l.25-44).
Such claims as defined by the underlying ‘523 disclosure provide for use of the aqueous ripasudil composition for the treatment of diabetic retinopathy when administered to a subject in need thereof, thereby meeting Applicant’s requirement that the claimed ripasudil be administered in “an effective amount” for treating diabetic retinopathy.

3.	Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,426,783 B2, citing to Ferris et al. (“Macular Edema. A Complication of Diabetic Retinopathy”, Surv Ophthalmol, 1984 May; 28 Suppl:452-461, Abstract Only) as evidence, each already of record, for the reasons of record set forth at p.7-8 of the previous Office Action dated November 10, 2021, of which said reasons are herein incorporated by reference. 
Newly amended claim 1 now recites the administration of “an effective amount of (S)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl-1,4-homopiperazine” in order to “treat the diabetic retinopathy” in a subject that suffers from diabetic retinopathy.
‘783 recites a method of treating ocular fundus disease, wherein the ocular fundus disease is a diabetic macular edema or exudative age-related macular degeneration, comprising administering an effective amount of an agent comprising (S)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl-1,4-homopiperazine, a salt thereof, or a solvate thereof, to a subject in need thereof (patent claims 1-3). ‘783 recites that the agent is an ophthalmic preparation (patent claim 4), or that the administration of the agent is performed by ocular instillation (patent claims 5-7).
Ferris et al. is cited as factual extrinsic evidence necessary to establish that diabetic macular edema was a known complication of diabetic retinopathy and leads to decreased vision (abstract). 
The teaching of treating diabetic macular edema as provided for in the ‘783 claims must necessarily require the patient to suffer from precipitating diabetic retinopathy, thereby anticipating Applicant’s instant claim 1, in which the ocular fundus disease to be treated is “diabetic retinopathy”. Also, as the ‘783 claims provide for administration of ripasudil in an “effective amount” to treat macular edema – a complication of diabetic retinopathy – such “effective amount” meets Applicant’s newly recited “effective amount” of ripasudil that treats diabetic retinopathy by treating this complication thereof.

Response to Applicant’s Arguments
In reply, Applicant traverses the rejections collectively, stating that “amended claim 1 is not [be] obvious over the cited co-pending applications or patents for at least the same reasons as discussed above”, further requesting “[w]ithdrawal of the rejections” (Remarks, p.6).
The arguments have been fully and carefully considered, but are not found persuasive.
To the extent that Applicant intends to rely upon his allegations of unexpected results previously set forth in reply to the pending AIA  35 U.S.C. §103 rejection as evidence that the instantly claimed method fails to constitute an obvious variant of either the ‘523 or ‘783 patent claims, such reliance is unavailing, as the ‘523 or ‘783 patent claims are specifically directed to the administration of ripasudil per se — not a proposed substitution of ripasudil for prior art fasudil (as proposed in the grounds for rejection under AIA  35 U.S.C. §103). Accordingly, Applicant’s alleged unexpected results of instantly claimed ripasudil as compared to prior art fasudil are not germane to the specific grounds for rejection set forth over the cited patent claims and, therefore, cannot constitute evidence of nonobviousness in this regard. Accordingly, such rejections are maintained.
For these reasons supra, rejection of claims 1 and 4 is proper. 

Conclusion
Rejection of claims 1 and 4 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
June 13, 2022